DETAILED ACTION
This action is in reply to papers filed 5/4/2021. Claims 1-3, 5-7, 9-10, 12, 15-21, 23-25, 27-28, 30, 32 and 34-40 are pending and examined herein.

Notice of Pre-AIA  or AIA  Status
 The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

 Examiner’s Note
All paragraph numbers throughout this office action, unless otherwise noted, are from the PgPub of this application, US20200093874A1. Note that the sole purpose of the use of the PgPub of the instant application is to aid the Examiner in making rejections.

				Election by Original Presentation
Newly submitted claim 40 is directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: Claim 40 is drawn to a pharmaceutical composition comprising  (a) a herpes simplex virus comprising a recombinant herpes simplex virus genome, wherein the recombinant herpes simplex virus genome comprises one or more polynucleotides encoding a Serine Protease Inhibitor Kazal-type (SPINK) polypeptide, and wherein the recombinant herpes simplex virus genome comprises an inactivating mutation in one or both copies of an ICP4 herpes simplex virus gene; and (b) a pharmaceutically acceptable excipient. 
5) polypeptide; and (b) a pharmaceutically acceptable excipient. Pending claims 15-21, 23-25, 27-28, 30, 32, 34-36 and 39 are drawn to a method of providing prophylactic, palliative, or therapeutic relief to one or more signs or symptoms of Netherton Syndrome (NS) or atopic dermatitis (AD) in a subject in need thereof, the method comprising administering to the subject an effective amount of a pharmaceutical composition comprising: (a) a herpes simplex virus comprising a recombinant herpes simplex virus genome, wherein the recombinant herpes simplex virus genome comprises one or more polynucleotides encoding a Serine Protease Inhibitor Kazal-type 5 (SPINK5) polypeptide; and (b) a pharmaceutically acceptable excipient; wherein the one or more polynucleotides encoding a SPINKS polypeptide are operably linked to a promoter suitable for transcription in a mammalian cell.  The product, as presented by claim 1 and its’ dependents, can be used in the method, as presented by claim 15 and its’ dependents. 
However, newly submitted claim 40 cannot be used in the method of providing prophylactic, palliative, or therapeutic relief.  Note that the method claim explicitly requires the use of an HSV vector comprising a SPINK5 polypeptide- not the generic SPINK polypeptide set forth in new claim 40. Additionally, newly submitted claim 40 has a materially different design, than the product claim as set forth in claim 1 (e.g. claim 1 requires SPINK5).  Accordingly, the two products are distinct. See MPEP 806.06.
40 is withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

        Maintained Rejection(s)
Applicant's arguments filed 5/4/2021, with respect to the 103 (a) rejection of claims  1-3, 5-7, 9-10, 12, 32 and 37 as being unpatentable over Dressen et al. (PgPub US20190078160A1, Filed 4/20/2018, WO2018195472A1), Crystal et al. (US20030223962A1, Published 12/4/2003), DeLuca (U.S. Patent 5804413A, Published 9/8/1998) and Brandt et al. (U.S. Patent  6106826A, Published 8/22/2000, Reference 3 in IDS filed 11/13/2019) have been fully considered but they are not persuasive. Applicant’s arguments will be addressed following maintained rejection. The rejection of claims 13-14 is moot as the claims have been canceled. 
Applicant's arguments filed 5/4/2021, with respect to the 103 (a) rejection of claims 15-21, 23-25, 27-28, 30 and 34-36 as being unpatentable over Hovnanian et al.  (PgPub US20030190637A1, Published 10/9/2003) in view Gurevich et al. (May 2018. Journal of Investigative Dermatology 138(5):S129, Reference 42 in IDS filed 11/13/2019), DeLuca (U.S. Patent 5804413A, Published 9/8/1998), Brandt et al. (U.S. Patent 6106826A, Published 8/22/2000, Reference 3 in IDS filed 11/13/2019), Deperthes et al. (PgPub US20140341881A1, Published 11/20/2014) and Sage et al. (U.S Patent US6835184B1, Published 12/28/2004) have been fully considered but they are not persuasive. Applicant’s arguments will be addressed following maintained rejection.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and 

Prior Art Rejection 1
Claims 1-3, 5-7, 9-10, 12, 32 and 37 remain and new claim 38 is rejected under 35 U.S.C. 103 as being unpatentable over Dressen et al. (PgPub US20190078160A1, Filed 4/20/2018, WO2018195472A1), Crystal et al. (US20030223962A1, Published 12/4/2003), DeLuca (U.S. Patent 5804413A, Published 9/8/1998) and Brandt et al. (U.S. Patent  6106826A, Published 8/22/2000, Reference 3 in IDS filed 11/13/2019). Although maintained, the rejection has been updated for the following reasons: (1) To remove portions of the previous rejection drawn to now cancelled claims 13 and 14. (2): To address new claim 38.

Dressen et al. is drawn to methods of treating a subject suffering from a disease associated with Kallikrein-5 (KLK5), such as asthma (Abstract). Towards this end, and with regards to claim 1, Dressen et al. teach a pharmaceutical composition comprising a pharmaceutically active amount of a nucleotide sequence encoding (Pg. 19, para. 172) a SPINK5 fusion polypeptide (Pg. 2, para. 22) and a pharmaceutically acceptable excipient (Pg. 8, para. 84). Regarding claim 7 and claim 9, Dressen teaches the SPINK5 polypeptide is a human SPINK5 polypeptide, wherein the amino acid sequence of said human SPINK5 is 100% identical to SEQ ID NO: 24 (see below). 
RESULT 2
BFT47605

XX
AC   BFT47605;
XX
DT   13-DEC-2018  (first entry)
XX
DE   Human mature serine protease inhibitor kazal type 5, SEQ ID 10.
XX
KW   SPINK5 protein; Serine protease inhibitor Kazal type 5; antiallergic;
KW   antiasthmatic; antibody therapy; antiinflammatory; asthma;
KW   dermatological; diagnostic test; enzyme inhibition; genetic marker;
KW   immuno-diagnosis; immunoassay; netherton syndrome; prognosis;
KW   protein therapy; recombinant protein; respiratory-gen.; screening;
KW   snp detection; therapeutic.
XX
OS   Homo sapiens.
XX
CC PN   WO2018195472-A1.
XX
CC PD   25-OCT-2018.
XX
CC PF   20-APR-2018; 2018WO-US028637.
XX
PR   21-APR-2017; 2017US-0488515P.
XX
CC PA   (GETH ) GENENTECH INC.
CC PA   (HOFF ) HOFFMANN LA ROCHE & CO AG F.
XX
CC PI   Dressen A,  Iaea DB,  Ismaili MHA,  Jackman JK,  Lazarus RA,  Loyet K;
CC PI   Maun HR,  Yaspan BL,  Yi T,  Arron JR,  Hernandez-Barry HY;
XX
DR   WPI; 2018-83976Y/73.
DR   SWISSPROT; Q9NQ38.
XX
CC PT   Treating asthma in a subject, where asthma is type 2 low asthma, 
CC PT   periostin low asthma and eosinophil low asthma, involves administering an
CC PT   effective amount of a kallikrein 5 antagonist to the subject.
XX
CC PS   Disclosure; SEQ ID NO 10; 103pp; English.
XX
CC   The present invention relates to a novel method for treating asthma in a 
CC   subject. The method involves administering kallikrein 5 (KLK5) antagonist
CC   to the subject. The invention also provides: a method for predicting the 
CC   response of a subject suffering from asthma to a treatment having the 
CC   KLK5 antagonist; a method for selecting a subject suffering from asthma 
CC   for a treatment; a method for detecting the presence or absence of a 
CC   genetic variation (e.g., single nucleotide polymorphism (SNP)) in the 
CC   KLK5 genomic sequence indicating that a subject suffering from asthma is 
CC   suitable for treatment with the KLK5 antagonist; the KLK5 antagonist for 
CC   use in medical treatment or diagnosis including therapy and/or treating 
CC   of asthma; a SPINK Fc fusion polypeptide, wherein the fusion polypeptide 
CC   inhibits the activity of KLK5; a pharmaceutical formulation comprising 
CC   the Fc fusion polypeptide and a pharmaceutically acceptable carrier; and 
CC   a method for treating a disease associated with KLK5 in a subject by 

CC   is Netherton syndrome. The KLK5 antagonist is selected from the group 
CC   consisting of antibody, binding polypeptide (e.g., Fc fusion 
CC   polypeptide), polynucleotide and small molecule (e.g., protease inhibitor
CC   (leupeptin)). The present sequence represents a human mature serine 
CC   protease inhibitor kazal type 5 protein, which can be used in preparing 
CC   the pharmaceutical composition and antagonists involved in diagnosing, 
CC   prognosing and treating the above mentioned diseases in a subject.
XX
SQ   Sequence 1042 AA;

  Query Match             100.0%;  Score 341;  DB 26;  Length 1042;
  Best Local Similarity   100.0%;  
  Matches   62;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 NNAKDECSEFRNYIRNNELICPRENDPVHGADGKFYTNKCYMCRAVFLTEALERAKLQEK 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        888 NNAKDECSEFRNYIRNNELICPRENDPVHGADGKFYTNKCYMCRAVFLTEALERAKLQEK 947

Qy         61 PS 62
              ||
Db        948 PS 949



And although Dressen teaches an in vivo administration of the composition (Pg. 20, para. 191), Dressen fails to teach a pharmaceutical composition wherein one or more polynucleotides encoding a SPINK5 is comprised in in a composition that is administered in vivo via a herpes simplex virus (as further in claim 1). 
Before the effective filing date of the claimed invention, Crystal et al. taught a method of in vivo delivery of a gene product to treat asthma (Pg. 1, para.9; Pg. 4, para. 31). Particularly, Crystal teaches the method comprises administering a herpes simplex virus (HSV) vector comprising a recombinant (Pg. 2, para. 12) HSV genome  (Pg. 2, para. 16) (as further in claim 1), wherein the HSV vector comprises an exogenous nucleic acid sequence of interest that encodes a gene product (i.e. polypeptide) to the pleural cavity of the lung. Crystal teaches the HSV vector transfects pleural tissue cells and the exogenous nucleic acid sequence is expressed to claim 3). 
Crystal teaches the exogenous nucleic acid is operably linked to a CMV promoter (Pg. 4, para. 36), a promoter that is suitable for transcription in a mammalian cell (as in claim 37).  
And while Crystal teaches a recombinant replication-defective HSV vector, Crystal fails to teach the recombinant HSV vector is an HSV-1 vector (as in claim 5).
Before the effective filing date of the claimed invention, DeLuca taught herpes simplex virus (HSV) strains for gene transfer (Abstract). Notably, DeLuca teaches said HSV vector is an HSV-1 vector (as in claim 5 and claim 12) (Col. 10, line 42+) that comprises (a) a genome defective for at least one of ICP4 (as in claim 38) (Col. 16, lines 30-42), ICP27, ICP0 and ICP22 genes (as in claim 6), and (b) at least one exogenous gene of interest (Col. 1, line 33+; Col. 22, lines 17-24). DeLuca teaches said HSV with deletions of ICP4, ICP27 and ICP22 imparts minimal effect on host cell structure. In addition, DeLuca adds that viral and cellular gene expression continues for onwards of four days post-infection while cellular DNA replication and cell division is inhibited (i.e. replication defective) (Col. 5, line 43+). Regarding claim 10 and claim 32, DeLuca teaches the deletion of ICP4 and ICP27 allow for the deletion or inactivation of the remainder of the IE genes, generating a viral genome that is transcriptionally silent in the absence of exogenously added ICP4 or ICP27 (Col. 13, lines 49-54). DeLuca teaches the generation of a viral genome that will enter the nucleus and not express any of its encoded 
However, DeLuca fails to teach the HSV vector is replication-competent (as in claim 2). 
Before the effective filing date of the claimed invention, Brandt et al. taught a replication competent Herpes simplex virus (HSV) that expresses in infected cells a therapeutic gene and a functional product of the γ34.5 gene, but does not express functional ribonucleotide reductase. Brandt adds that replication competent HSV viruses (as in claim 2) allow for continuous delivery of the therapuetic gene (Abstract; Col. 2, lines 38-41). 
The combination of prior art cited above in all rejections under 35 U.S.C.103 satisfies the factual inquiries as set forth in Graham v. John Deere Co., 383 U.S. 1,148 USPQ 459 (1966). Once this has been accomplished the holdings in KSR can be applied (KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 389, 82 USPQ2d 1385 (2007): "Exemplary rationales that may support a conclusion of obviousness include: (A) Combining prior art elements according to known methods to yield predictable results; (B) Simple substitution of one known element for another to obtain predictable results; (C) Use of known technique to improve similar devices (methods, or products) in the same way; (D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; (E) "Obvious to try" - choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; (F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces  
In the present situation, rationales A and G are applicable.  Before the effective filing date of the claimed invention, it would have been prima facie obvious to an artisan of ordinary skill to combine the teachings of Dressen et al., wherein Dressen teaches administering a pharmaceutical composition comprising a nucleotide sequence encoding a human SPINK5 fusion polypeptide for the purposes of treating asthma, with the teachings of Crystal et al., wherein Crystal teaches HSV mediated in vivo delivery of a gene product of interest into pleural tissue treats asthma.  That is, one of skill in the art would have been sufficiently motivated to modify the teachings of Dressen such that the pharmaceutical composition comprising the nucleotide sequence encoding the SPINK5 polypeptide is delivered via an HSV vector because Crystal notes that HSV-based viral vectors are suitable for use as gene transfer vectors for the treatment of asthma. Further, one of ordinary skill in the art would have found it prima facie obvious to use the replication defective HSV-1 vector of DeLuca for the obvious benefit of transduction of targeted cells without cytotoxic effects. Alternatively, the skilled artisan would have also found it prima facie obvious to use the replication-competent HSV vector of Brandt for the expected benefit of continuous delivery.  
The reason or motivation to modify the reference may often suggest what the inventor has done, but for a different purpose or to solve a different problem. It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant. >See, e.g., In re Kahn, 441 F.3d 977, 987, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006) (motivation question arises in the context of the general problem confronting the inventor rather than the specific Cross Med. Prods., Inc. v. Medtronic Sofamor Danek, Inc., 424 F.3d 1293, 1323, 76 USPQ2d 1662, 1685 (Fed. Cir. 2005) ("One of ordinary skill in the art need not see the identical problem addressed in a prior art reference to be motivated to apply its teachings.");< In re Linter, 458 F.2d 1013, 173 USPQ 560 (CCPA 1972) (discussed below); In re Dillon, 919 F.2d 688, 16 USPQ2d 1897 (Fed. Cir. 1990), cert. denied, 500 U.S. 904 (1991) (discussed below). Although Ex parte Levengood, 28 USPQ2d 1300, 1302 (Bd. Pat. App. & Inter. 1993) states that obviousness cannot be established by combining references "without also providing evidence of the motivating force which would impel one skilled in the art to do what the patent applicant has done" (emphasis added), reading the quotation in context it is clear that while there must be motivation to make the claimed invention, there is no requirement that the prior art provide the same reason as the applicant to make the claimed invention.

In view of the cited art, and for the specific purpose of treating asthma, one of ordinary skill in the art would have been sufficiently motivated to administer a pharmaceutical composition comprising (i) a herpes simplex virus comprising a recombinant herpes simplex virus genome, wherein said herpes simplex virus comprises a polynucleotide sequence encoding a SPINK5 polypeptide and (ii) a pharmaceutically acceptable excipient, to a patient in need thereof. 

                                       Applicant’s Arguments/Response to Arguments
Applicant argues: At pg. 12 of ‘Remarks’, Applicant argues as noted in the abstract of Dressen, the reference is directed to the use of recombinant polypeptides, "such as an antibody or an Fc fusion polypeptide" (see Dressen at Abstract), as an antagonist of KLK5. Specifically, Dressen discloses the use of a recombinant SPINKFc fusion polypeptide to bind to KLK5 and inhibit its activity (see Dressen at paragraph [0015]). This SPINK-Fc fusion polypeptide is defined in Dressen as "a fusion polypeptide in which a SPINK polypeptide or a fragment thereof (e.g., 
Dressen exemplifies the Kazal domain 4 having amino acid residues M293-R355 from mouse SPINK5 and the Kazal domains 6, 7, 8, and/or 9 having amino acid residues E421- A695 from mouse SPINKS for their use as inhibitors of KLK5 in both direct and coupled assays (see Dressen at paragraph [0144] and at Example 3). Simply put, recombinant Fc fusion polypeptides derived from a domain of a SPINK protein used for inhibiting KLK5 (as taught in Dressen) is a vastly different therapeutic approach than applying polynucleotides encoding a SPINK5 polypeptide (as claimed).
In Response: Applicant’s arguments have been fully considered, but are not found persuasive. At the outset, it is unclear what Applicant is arguing with the statement  the “recombinant Fc fusion polypeptides derived from a domain of a SPINK protein used for inhibiting KLK5 (as taught in Dressen) is a vastly different therapeutic approach than applying polynucleotides encoding a SPINK5 polypeptide (as claimed).” First, the claims rejected herein (claims 1-3, 5-7, 9-10, 12, 32 and 37-38) are not drawn to any application of polynucleotides encoding a SPINK5 polypeptide. Thus, whether the therapeutic approach of Dressen is different is immaterial to the instant claims. 
Applicant argues:  In fact, the only disclosure in Dressen related to the therapeutic use of polynucleotides as direct or indirect antagonists of KLK5 is provided at paragraph [0153]:

In Response: Applicant’s arguments have been fully considered, but are not found persuasive. At the outset, the Examiner did not cite Dressen for teaching a ‘polynucleotide’ (see para. 9 of instant office action); rather, as noted in the rejection above, Dressen at para. 172 teaches a nucleotide encoding a SPINK5 Fc polypeptide (i.e. KLK5 binding polypeptide).
 
    PNG
    media_image1.png
    193
    535
    media_image1.png
    Greyscale

Replete throughout Dressen is the use of the KLK5 binding polypeptide (SPINK5 Fc fusion polypeptide) as a treatment for asthma. For example, see para. 37, copied below in full. 


    PNG
    media_image2.png
    329
    587
    media_image2.png
    Greyscale


 
Applicant argues: The Office argues that the proposed combination is obvious because Crystal teaches that intrapleural injection of an HSV-based viral particle may be suitable for use as gene transfer vectors for the treatment of asthma, and Dressen describes the use of a recombinant SPINK-Fc fusion polypeptide as a purified protein amenable to treating asthma (though, Applicant notes, intrapleural administration is not contemplated as an effective route for the recombinant proteins targeting KLK5 of Dressen, see at paragraph [098]). However, a valid motivation to modify Dressen is lacking, as Dressen teaches a method of treating asthma using a KLK5 antagonist without the use of gene transfer vectors. Instead of pointing to or articulating some critical deficiency in Dressen's approach to provide a rationale as to why one of skill might drastically alter the therapeutic modality of this reference by turning to an intrapleurally administered gene therapy vector such as Crystal's, the Office instead looks to the 
In Response: Applicant’s arguments have been fully considered, but are not found persuasive.  Respectfully, Examiner strongly disputes Applicant’s assertion that the Office “takes the SPINK polypeptide in Dressen out of the purified recombinant Fc fusion form, reverse engineers it to a recombinant polynucleotide, and then places said polynucleotide into a viral vector to recreate the pending claims…”
 Underscoring this point is that at para. 17 of the instant office action, Examiner states “In the present situation, rationales A and G are applicable.  Before the effective filing date of the claimed invention, it would have been prima facie obvious to an artisan of ordinary skill to combine the teachings of Dressen et al., wherein Dressen teaches administering a pharmaceutical composition comprising a nucleotide sequence encoding a human SPINK5 fusion polypeptide for the purposes of treating asthma, with the teachings of Crystal et al., wherein Crystal teaches HSV mediated in vivo delivery of a gene product of interest into pleural tissue treats asthma.  That is, one of skill in the art would have been sufficiently motivated to modify the teachings of Dressen such that the pharmaceutical composition comprising the nucleotide sequence encoding the SPINK5 polypeptide is delivered via an HSV vector because Crystal notes that HSV-based viral vectors are suitable for use as gene transfer vectors for the treatment of asthma.” Examiner’s emphasis.
There is simply no suggestion, implicitly or explicitly, in this statement, or any other statements, made by the Examiner to ‘take out’ the SPINK5 polypeptide from the fusion polypeptide of Dressen. In response to this action, Examiner suggests Applicant cite where in the office action the Examiner made such a suggestion. 
Moreover, Applicant’s argument that the Examiner fails to articulate a motivation in combining the references- other than to merely say it would be obvious to do so, is also inaccurate.  As noted above, the Examiner cited Rationales ‘A’ and ‘G’ of the Graham factors- (A) Combining prior art elements according to known methods to yield predictable results and (G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention. 
With respect to (A), all of the limitations of the rejected claims are found in the cited references. If Applicant is arguing that it would not have been predictable to modify the teachings of at least Dressen and Crystal such that a known nucleotide sequence encoding a known polypeptide (SPINK5 fusion polypeptide) is inserted into a known vector (HSV), Applicant should explain why this is so. With respect to (G), Examiner noted that Crystal provides motivation by teaching HSV-based viral vectors are suitable for use as gene transfer vectors for the treatment of asthma. Given that Dressen teaches the nucleotide sequence encoding a SPINK5 fusion polypeptide can be used to treat asthma, the modification would have been prima facie obvious. 
Lastly, it is factually incorrect for Applicant to argue that the Office looked to the teachings in Applicant's disclosure and, in hindsight, tried to find some motivation to arrive at In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). And as previously noted by the Examiner, It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant. >See, e.g., In re Kahn, 441 F.3d 977, 987, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006) (motivation question arises in the context of the general problem confronting the inventor rather than the specific problem solved by the invention). In this regard, the ‘problem’ solved by the combination of references Examiner cited is the treatment of asthma, which is not the problem solved by the instant application. 

Applicant argues: Further, even if one of skill in the art were motivated to modify Dressen to conform to the claim limitation of a polynucleotide encoding a SPINK5 polypeptide, which Applicant denies, the Office has failed to provide a clear rationale as to why one of skill in
the art would be motivated to specifically select a herpes simplex virus from the myriad
ways one could encode a polynucleotide for gene therapy. Indeed, Crystal discloses at least
7 broad categories of viral and non-viral vectors (see at paragraph [0012]). Of the many
categories of vectors suitable for gene transfer contemplated by Crystal, the Office
arbitrarily asserts that one of skill would select HSV "because Crystal notes that HSV-based
viral vectors are suitable for use as gene therapy vectors" (Office Action, page 9). On the

the many viral vectors disclosed in Crystal, one of skill would likely select an adenovirus or
adeno-associated virus, as these are described as the two "Preferred viral vectors" for the
disclosed invention (see paragraph [0017]), and are the only exemplified vectors in the
examples and figures (see Examples 1-4 and 6 for adenovirus data, and Example 5 for AA V
data). 
In Response: Applicant’s arguments have been fully considered, but are not found persuasive. Per MPEP 2123, disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971).
Applicant argues: However, in reality, one of skill in the art would likely be motivated to use a nonviral vector because viral vectors have been previously shown to induce alveolar inflammatory responses secondary to host defenses against viral vectors delivered to the
airways, as noted in paragraph [0004] of Crystal, which might further aggravate the
hyperactive airways in asthma patients. As discussed above, "predictability" discussed in KSR
requires more than the mere expectation that prior art elements known in the art are capable of being physically combined. DePuy Spine, 567 F.3d at 1326. The Office has not shown why the
skilled artisan would (not simply could, but would) have cherry-picked HSV out of the many
possibilities of viral and non-viral vectors in order to combine it with Dressen. Clearly, the only
motivation to select HSV comes from Applicant's own disclosure and not anything within
the teachings of the cited references, which is an improper use to glean motivation to
combine.
In Response: Applicant’s arguments have been fully considered, but are not found persuasive. Respectfully, Applicant has mischaracterized the teachings of Crystal at para. 4. Indeed, as shown below, Crystal makes clear that ‘the aggravation’ is solely due to the route of administration (intratracheal) and not whether the vector is viral or non-viral. 
  

    PNG
    media_image3.png
    137
    552
    media_image3.png
    Greyscale


With respect to Applicant’s argument regarding the Examiner ‘cherry-picking’ HSV, it is further noted that Crystal teaches advantages of HSV include the ability of HSV to enter a latent stage that can result in long-term DNA expression, and its large viral DNA genome that can accommodate exogenous DNA up to 25 kb. These advantages any person of ordinary skill in the art would have wanted in a gene therapy treatment.  
Applicant argues: In addition, Dressen fails to contemplate the extremely invasive intrapleural route of therapeutic administration, and Crystal's sole disclosure related to therapeutic administration is by intrapleural administration. Accordingly, nothing in Dressen provides a motivation to turn to Crystal, and the Office has failed to describe why one of skill in the art would be motivated, based on the disclosure of Dressen, to turn towards Crystal with a
reasonable expectation of success.
In Response: Applicant’s arguments have been fully considered, but are not found persuasive. Motivation to combine the references have been addressed above, and will not be addressed herein.  
Because Applicant’s arguments were not found persuasive, the rejection is maintained. 


Prior Art Rejection 2
Claims 15-21, 23-25, 27-28, 30 and 34-36 remain and new claim  39 is rejected under 35 U.S.C. 103 as being unpatentable over Hovnanian et al.  (PgPub US20030190637A1, Published 10/9/2003) in view Gurevich et al. (May 2018. Journal of Investigative Dermatology 138(5):S129, Reference 42 in IDS filed 11/13/2019), DeLuca (U.S. Patent 5804413A, Published 9/8/1998), Brandt et al. (U.S. Patent 6106826A, Published 8/22/2000, Reference 3 in IDS filed 11/13/2019), Deperthes et al. (PgPub US20140341881A1, Published 11/20/2014) and Sage et al. (U.S Patent US6835184B1, Published 12/28/2004). Although maintained, the rejection has been updated to address new claim 39.

Hovnanian et al. is drawn to the identification of the SPINK5 gene as both the gene which is mutated in Netherton's syndrome, a rare, autosomal recessive genetic skin condition, and a susceptibility gene for atopic disease in general, and to genetic screens and therapeutic agents arising from this finding (Pg. 1, para. 1). Towards this end, and with regards to claim 15, Hovnanian teach a method of treating Netherton's syndrome (see claim 35 of Hovnanian), in a claim 16) which comprises administering to a patient in need thereof an effective amount of a medicament comprising a pharmaceutically active substance comprising a retroviral vector (Pg. 9, para. 146) comprising a polynucleotide (Pg. 6, para. 116) encoding a SPINK5 polypeptide and a pharmaceutically acceptable excipient. Note that SEQ ID NO: 1 taught in claim 35 of Hovnanian is a human SPINK5 polypeptide (as in claim 25) and is 100% identical to SEQ ID NO: 24 (as claim 27).  
RESULT 3
US-10-220-510-1
; Sequence 1, Application US/10220510
; Publication No. US20030190637A1
; GENERAL INFORMATION:
;  APPLICANT: Hovnanian, Alain
;  APPLICANT:  Chavanas, Stephane
;  APPLICANT:  Cookson, William
;  APPLICANT:  Moffat, Miriam
;  APPLICANT:  Walley, Andrew
;  TITLE OF INVENTION: SUSCEPTIBILITY GENE FOR NETHERTON'S DISEASE
 
; SEQ ID NO 1
;   LENGTH: 1064
;   TYPE: PRT
;   ORGANISM: Homo sapiens
US-10-220-510-1

  Query Match             100.0%;  Score 341;  DB 4;  Length 1064;
  Best Local Similarity   100.0%;  
  Matches   62;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 NNAKDECSEFRNYIRNNELICPRENDPVHGADGKFYTNKCYMCRAVFLTEALERAKLQEK 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        910 NNAKDECSEFRNYIRNNELICPRENDPVHGADGKFYTNKCYMCRAVFLTEALERAKLQEK 
969

Although Hovnanian teaches using a retroviral vector delivery system for gene delivery to epithelial cells (Pg. 7, para. 125-126), Hovnanian fails to teach using a herpes simplex virus vector. 
Before the effective filing date of the claimed invention, Gurevich et al. taught a gene delivery system for the treatment of Recessive Dystrophic Epidermolysis Bullosa (RDEB), a claim 36) HSV-1 vector, as further in claim 15 and as in claim 30, Gurevich teaches a direct in vivo administration to RDEB skin either by intradermal injection or by topical administration (as in claim 19 and claim 20). Gurevich teaches primary RDEB patient keratinocytes and fibroblasts showed efficient transduction by the HSV vector. In total, Gurevich notes that these results provide the first demonstration of direct in vivo gene replacement therapy to the skin (see entire Abstract). 
And although Gurevich teaches a replication-defective herpes simplex virus vector, Gurevich fails to teach the herpes simplex virus vector is a HSV -1 vector (as in claim 23) comprising mutations in the herpes simplex virus genome (as set forth in claim 24).
Before the effective filing date of the claimed invention, DeLuca taught herpes simplex virus strains for gene transfer (Abstract). Notably, DeLuca teaches said HSV vector is an HSV-1 vector (as in claim 23) (Col. 10, line 42+) that comprises (a) a genome defective for at least one of ICP4, ICP27, ICP0 and ICP22 genes (as in claim 24), and (b) at least one exogenous gene of interest (Col. 1, line 33+; Col. 22, lines 17-24). DeLuca teaches said HSV with deletions of ICP4 (as in claim 39) (Col. 16, lines 30-42), ICP27 and ICP22 imparts minimal effect on host cell structure. Regarding claim 34, DeLuca teaches the deletion of ICP4 and ICP27 allow for the deletion or inactivation of the remainder of the IE genes, generating a viral genome that is transcriptionally silent in the absence of exogenously added ICP4 or ICP27. DeLuca teaches the generation of a viral genome that will enter the nucleus and not express any of its encoded genes will eliminate the cytotoxic effects associated with the expression of IE proteins (as in claim 28). DeLuca adds that this will allow for the expression of a foreign gene (under the 
However, DeLuca fails to teach the HSV vector is replication-competent (as in claim 35). 
Before the effective filing date of the claimed invention, Brandt et al. taught a replication competent Herpes simplex virus (HSV) that expresses in infected cells a therapeutic gene and a functional product of the γ34.5 gene, but does not express functional ribonucleotide reductase. Brandt adds that replication competent HSV viruses (as in claim 35) allow for continuous delivery of the therapuetic gene (Abstract; Col. 2, lines 38-41). Brandt further adds the HSV vector comprises promoters suitable for transcription in mammalian cells (Col. 7, lines 45-67) (as further in claim 15). 
However neither Hovnanian et al. nor any of the aforementioned reference teach symptoms of Netherton syndrome or atopic dermatitis (as further in claim 17 and claim 18).
Before the effective filing date of the claimed invention, Deperthes et al. taught a method for the treatment, diagnosis or prognosis of skin diseases comprising the administration to a subject in need thereof of a therapeutically effective amount of a Serine protease inhibitor (Abstract). Particularly, Deperthes teaches such skin diseases include Netherton syndrome, characterized by multiple infections due to the seriously impaired barrier function of the skin (Pg. 5, para. 81) (as in claim 17), and atopic dermatitis, characterized by itchy skin (as in claim 18) (Pg. 5, para. 86).
And while Gurevich does teach an intradermal administration, Gurevich fails to teach 
Before the effective filed date of the claimed invention, and regarding claim 21, Sage et al. taught a method comprising positioning a microabrader at a delivery site on the skin of a patient where the microabrader has a planar support and a plurality of microneedles coupled to the planar support. Sage adds that the microabrader is moved over the surface of the skin to abrade the stratum corneum on the delivery site and thereafter a substance is applied to the delivery site for transferring through the skin for absorption by the body (Col. 3, lines 30-42). Sage notes that when used in conjunction with an intradermal delivery, the microabrader device provides a reliable way to deliver individual and multiple pharmaceutical agents in small doses by an intradermal route (Col. 10, lines 45-48). Further, Sage notes that abrading the skin enhances the permeability of the substance into the skin (Abstract). 
The combination of prior art cited above in all rejections under 35 U.S.C.103 satisfies the factual inquiries as set forth in Graham v. John Deere Co., 383 U.S. 1,148 USPQ 459 (1966). Once this has been accomplished the holdings in KSR can be applied (KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 389, 82 USPQ2d 1385 (2007): "Exemplary rationales that may support a conclusion of obviousness include: (A) Combining prior art elements according to known methods to yield predictable results; (B) Simple substitution of one known element for another to obtain predictable results; (C) Use of known technique to improve similar devices (methods, or products) in the same way; (D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; (E) "Obvious to try" - choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; (F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces  
In the present situation, rationales A, B and G are applicable.  At the time of invention, it would have been prima facie obvious to an artisan of ordinary skill to substitute the retroviral vector of Hovnanian et al. with the HSV vector of Gurevich et al. because unlike retroviral vectors, HSV vectors do not integrate their DNA into the host cell genome, thus providing a safe means of transducing cells in a human patient. 
Moreover, one of ordinary skill in the art would have been motivated to modify the teachings of Hovnanian such the HSV vector of Gurevich is utilized to deliver a SPINK5 polypeptide to a patient having Netherton’s syndrome because Gurevich observed great success when using their HSV vector to deliver a therapuetic gene to the skin of a patient having a skin condition.  Further, the skilled artisan would have found it prima facie obvious to abrade the skin prior to intradermal administration of the HSV vector because Sage notes that abrading the skin, prior to an intradermal administration, enhances the permeability of the substance to be delivered into the skin.
It is further noted that one of ordinary skill in the art would have found it prima facie obvious to use the replication defective HSV-1 vector of DeLuca for the obvious benefit of transduction of targeted cells without cytotoxic effects. Alternatively, the skilled artisan would have also found it prima facie 
Thus, the teachings of the cited prior art in the obviousness rejection above provide the requisite teachings and motivations with a clear, reasonable expectation. The cited prior art meets the criteria set forth in both Graham and KSR. 
Therefore, the claimed invention, as a whole, was clearly prima facie obvious.

Applicant’s Arguments/Response to Arguments
Applicant argues: Applicant respectfully traverses the rejection and its supporting remarks. As an initial matter, Applicant respectfully submits that Gurevich is not available under 35 U.S.C. §102(a)(l), and thus, is not available for use under 35 U.S.C. §103, as 35 U.S.C. §102(b)(l)(A) disqualifies the use of this reference. In particular, 3 5 U.S. C. § 102(b )( 1 )(A) provides that "A disclosure made 1 year or less before the effective filing date of a claimed invention shall not be prior art to the claimed invention under subsection (a)(l) if - (A) the disclosure was made by the inventor or joint inventor". Applicant submits Gurevich was published May 2018. The current application has an effective filing date of September 24, 2018, i.e., less than 1 year after the publication date of Gurevich. Furthermore, both Suma Krishnan and Pooja Agarwal, authors listed on the Gurevich reference, are joint inventors of the presently pending claims. Per MPEP §2153.01 (a), this statement and the underlying evidence are sufficient to establish that the 35 U.S.C. §102(b) (l) (A) exception applies. As such, Applicant respectfully submits that Gurevich is disqualified for use under 35 U.S.C. §102(a) (l), and is therefore not available as prior art for use in a 35 U.S.C. §103 rejection.
In Response: Applicant’s arguments have been fully considered, but are not found persuasive. This is because while Krishnan and Agarwal are listed as inventors on the instant not the only inventors listed in the Gurevich reference. Per MPEP 717.01 “(1) Where the authorship of the prior art disclosure includes the inventor or a joint inventor named in the application, an "unequivocal" statement from the inventor or a joint inventor that he/she (or some specific combination of named joint inventors) invented the subject matter of the disclosure, accompanied by a reasonable explanation of the presence of additional authors, may be acceptable in the absence of evidence to the contrary. See In re DeBaun, 687 F.2d 459, 463, 214 USPQ 933, 936 (CCPA 1982).” Examiner’s emphasis. Applicant has not provided an “unequivocal” statement from the inventor(s) nor has Applicant provided a reasonable explanation of the presence of the other nine authors in the Gurevich reference.  As such, the Gurevich reference is not disqualified for use under 35 U.S.C. §102(a)(l), and is therefore available as prior art for use in a 35 U.S.C. §103 rejection 
Applicant argues: Hovnanian is directed towards the identification of the SPINK5 gene as the gene which is mutated in the autosomal recessive genetic skin condition Netherton Syndrome and as a susceptibility gene for atopic dermatitis. Netherton Syndrome results from
hyperactivated serine proteases in the skin causing uncontrolled desquamation, leading to a
defective skin barrier due to the loss of suppressive effects of SPINK5 on these proteases
(see e.g., paragraph [0006] of the as-filed specification). In view of the molecular
mechanism underlying Netherton Syndrome, Applicant asserts that one of ordinary skill in
the art would actually be motivated to actively avoid HSV-based therapeutics in view of the
teachings of Deperthes, i.e., one of skill would find no motivation to modify the teachings of
Hovnanian with those of DeLuca and/or Brandt. Specifically, Table XX of Deperthes
provides a list of inflammatory skin diseases that includes both herpes simplex and herpes

kallikrein, plasmin, and urokinase enzymes are implicated in inflammatory reactions of the
skin (see Deperthes at paragraph [0073]). One of ordinary skill in the art would view
Deperthes as suggesting that herpes virus infection of the skin increases skin protease
activity, in stark contrast to the intended therapeutic outcome of any Netherton Syndrome
therapy.
In Response: Applicant’s arguments have been fully considered, but are not found persuasive. While Hovnanian does teach in the ‘Abstract’ that invention is related to the identification of the SPINK5 gene as the gene which is mutated in the autosomal recessive genetic skin condition Netherton's Syndrome and as a susceptibility gene for atopic disease in general, this is not the only teaching in the Hovnanian document. 
Indeed, at para. 124, for example, Hovnanian teaches “Therapeutic agents based on LEKTI [i.e. SPINK5] proteins and fragments thereof would be especially useful for the treatment of Netherton's syndrome and also for atopic diseases associated with reduced LEKTI function. A pharmaceutical composition in accordance with this aspect of the invention may include a therapeutically effective amount of the LEKTI protein in combination with any standard physiologically and/or pharmaceutically acceptable carriers known in the art.” 
Per MPEP 2123, "The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain." In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson
Moreover, Applicant’s argument that due to the “molecular mechanism underlying Netherton Syndrome” one of ordinary skill in the art would actually be motivated to actively avoid HSV-based therapeutics is not found persuasive. This is because, contrary to Applicant’s arguments, Gurevich observed success when using an HSV vector to deliver a therapeutic gene to the skin of a subject having a skin disorder.   
Because Applicant’s arguments were not found persuasive, the rejection is maintained. 


Authorization to Initiate Electronic Communications 

The examiner may not initiate communications via electronic mail unless and until applicants authorize such communications in writing within the official record of the patent application. See M.P.E.P. § 502.03, part II. Applicants may wish to consider supplying such written authorization in response to this Office action, as negotiations toward allowability are more easily conducted via e-mail than by facsimile transmission (the PTO's default electronic-communication method). A sample authorization is available at § 502.03, part II.

	Conclusion
No claim is allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TITILAYO MOLOYE whose telephone number is (571)270-1094.  The examiner can normally be reached on Working Hours: 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on (571) 272-4517.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


	/TITILAYO MOLOYE/             Primary Examiner, Art Unit 1632